DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-69 and 71-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 is drawn to a method comprising administering a nanoparticle consisting essentially of an inorganic core and a lipid shell, which is capable of sequestering apolipoprotein in vivo. It is unclear how the phrase “consisting essentially 
Ordinarily, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. See MPEP 2111.03(III). However, in this case, it is unclear as to which materials materially effect the basic and novel characteristics of the claimed invention. The examiner presents the following rationale in support of this position.
The instantly claimed method of claim 57 comprises administering a nanostructure that is capable of sequestering apolipoprotein in vivo. However, claims 67-68, which depend upon claim 57, recite that the nanostructure of claim 57 is to be combined with apolipoprotein, apparently prior to being administered in vivo. This apolipoprotein would have been expected to have been sequestered or non-covalently bound to the particle in view of the requirements of claim 68.
The purpose of the method of claim 57 appears to be to sequester apolipoprotein in vivo. However, in the method of claims 67-68, the apolipoprotein appears to have already been attached to the nanoparticle prior to administration in vivo. As such, the skilled artisan would have expected that administration of a nanostructure to which apolipoprotein has already been sequestered would not have been capable of sequestering apolipoprotein in vivo because apolipoprotein would have already been sequestered prior to administration in vivo. Therefore, it appears that the “basic and novel” characteristics of a method of administering a nanostructure with apolipoprotein 
In view of this, the skilled artisan would have expected that the transitional phrase “consisting essentially of” in claim 57 would have excluded apolipoprotein. However, claims 67-68 include apolipoprotein. Therefore, it is unclear how the phrase “consisting essentially of” further limits the claim scope.
For the purposes of examination under prior art, the examiner has interpreted the phrase “consisting essentially of” as including an inactive agent being bound to the lipid shell or sequestered by the particle, but excluding an active agent from being bound to the lipid shell or sequestered by the particle. Active agents may include nucleic acids or anticancer therapeutics. Inactive agents include most lipids.


Claim Interpretation
Organic Material with Positively Charged Head Groups: Claims 75-76 recite that the shell comprises organic material with positively charged head groups. As best understood by the examiner, organic material with both positively and negatively charged groups (i.e. zwitterionic) is understood to meet this claim requirement. This is especially relevant as there are a number of common phospholipids which are zwitterionic at neutral pH such as phosphatidylcholine and phosphatidylethanolamine.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57-63, 65-67, 71, and 74-76 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirkin et al. (WO 2009/131704 A2).
Mirkin et al. (hereafter referred to as Mirkin) is drawn to nanostructures suitable for sequestering cholesterol and methods of sequestering cholesterol with said nanostructures, as of Mirkin, title and abstract.
As to claim 57, the claim requires that the nanoparticle administered to the subject comprises an inorganic core and a lipid shell. Mirkin teaches a nanoparticle with a gold core and a shell made from the phospholipids 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A) and L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30. Also see Mirkin, figure 9A, reproduced below.

    PNG
    media_image1.png
    182
    713
    media_image1.png
    Greyscale


As to claim 57, the claim requires administering the nanoparticle to a subject to sequester cholesterol. Mirkin teaches administration to a subject as of page 65, claim 75 at the bottom of the page. Mirkin teaches sequestering of cholesterol, as of Mirkin, Example 5 on page 52, starting on line 31, and onto page 53. As such, the skilled artisan would have expected that administration of the nanoparticle of Mirkin to a subject would have resulted in sequestration of cholesterol.
As to claim 58, Mirkin teaches a shell comprising phospholipids as of Mirkin, page 42, bottom paragraph. The examiner notes that 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A), L-alpha phosphatidylethanolamine, and L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30 are phospholipids.
As to claims 59-60, Mirkin teaches treating atherosclerosis, as of Mirkin, page 26 lines 28-33, reproduced below.

    PNG
    media_image2.png
    295
    1161
    media_image2.png
    Greyscale

As to claim 61, Mirkin teaches a pharmaceutically acceptable carrier as of at least page 57, claim 3 of Mirkin.

As to claim 63, Mirkin teaches a lipid monolayer as of Mirkin, page 69, claim 109 of Mirkin.
As to claim 65, Mirkin teaches a gold core, as of Mirkin, page 42, Example 1.
As to claim 66, Mirkin teaches a 5 nm gold core as of page 42, Example 1, line 24.
As to claim 67, Mirkin teaches an apolipoprotein as of figure 4, reproduced in part below.

    PNG
    media_image3.png
    258
    911
    media_image3.png
    Greyscale

The term “APOA1” is understood to refer to an apolipoprotein. Also see Mirkin, page 59, claims 13-16 of Mirkin.
As to claim 71, Mirkin teaches apolipoprotein A1, as of Mirkin, figure 4, reproduced above and page 2, lines 10-12.
As to claim 74, Mirkin teaches a hollow core in figure 2 of Mirkin.
As to claim 75, for the purposes of examination under prior art, a zwitterionic lipid comprising both a positively charged group and a negatively charged group would have read on the required organic material containing positively charged head groups. Mirkin teaches L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30. The phosphatidylethanolamine 
As to claim 76, Mirkin teaches a 1:1 ratio of 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A) and L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B). As best understood by the examiner, the phosphatidylethanolamine and phosphatidylcholine lipids are zwitterionic and contain a positive charge. As such, the above example appears to indicate that 50% of the lipids are phosphatidylethanolamine or phosphatidylcholine, and therefore, 50% of the lipids are positively charged.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 57-69 and 71-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mirkin et al. (WO 2009/131704 A2).
Mirkin et al. (hereafter referred to as Mirkin) is drawn to nanostructures suitable for sequestering cholesterol and methods of sequestering cholesterol with said nanostructures, as of Mirkin, title and abstract.
As to claim 57, the claim requires that the nanoparticle administered to the subject comprises an inorganic core and a lipid shell. Mirkin teaches a nanoparticle with a gold core and a shell made from the phospholipids 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A) and L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30. Also see Mirkin, figure 9A, reproduced below.

    PNG
    media_image1.png
    182
    713
    media_image1.png
    Greyscale

As best understood by the examiner, the above-reproduced structure comprises an inner surface (e.g. the surface of the gold particle which is in contact with the lipid), and an outer surface (e.g. wherein the lipid is in contact with the external environment).
As to claim 57, the claim requires administering the nanoparticle to a subject to sequester cholesterol. Mirkin teaches administration to a subject as of page 65, claim 75 at the bottom of the page. Mirkin teaches sequestering of cholesterol, as of Mirkin, Example 5 on page 52, starting on line 31, and onto page 53. As such, the skilled artisan would have expected that administration of the nanoparticle of Mirkin to a subject would have resulted in sequestration of cholesterol.
As to claim 57, purely en arguendo and for the purposes of this ground of rejection only, the teachings of Mirkin are understood to fail to anticipate this claim because the combination of the inorganic core, lipid shell, and method of sequestering apolipoprotein would have been found in separate lists and locations in the Mirkin reference. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 58, Mirkin teaches a shell comprising phospholipids as of Mirkin, page 42, bottom paragraph. The examiner notes that 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A), L-alpha phosphatidylethanolamine, and L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30 are phospholipids.
As to claims 59-60, Mirkin teaches treating atherosclerosis, as of Mirkin, page 26 lines 28-33, reproduced below.

    PNG
    media_image2.png
    295
    1161
    media_image2.png
    Greyscale

As to claim 61, Mirkin teaches a pharmaceutically acceptable carrier as of at least page 57, claim 3 of Mirkin.
As to claim 62, Mirkin teaches a lipid bilayer as of Mirkin, page 60, claim 22 of Mirkin.
As to claim 63, Mirkin teaches a lipid monolayer as of Mirkin, page 69, claim 109 of Mirkin.


    PNG
    media_image4.png
    429
    978
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    340
    927
    media_image5.png
    Greyscale

Mirkin also teaches the following lipids in figure 4, reproduced below.

    PNG
    media_image6.png
    126
    880
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    128
    775
    media_image7.png
    Greyscale

These lipids appear to read on the lipids required by instant claim 64.
As to claim 65, Mirkin teaches a gold core, as of Mirkin, page 42, Example 1.
As to claim 66, Mirkin teaches a 5 nm gold core as of page 42, Example 1, line 24.
As to claim 67, Mirkin teaches an apolipoprotein as of figure 4, reproduced in part below.

    PNG
    media_image3.png
    258
    911
    media_image3.png
    Greyscale


As to claim 68, Mirkin teaches the sequestration of 1-6 apolipoproteins, as of Mirkin, page 18, lines 19-21. This overlaps with the required amount of apolipoprotein. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). Additionally, this apolipoprotein may be apolipoprotein A1, as of Mirkin, figure 4, reproduced above and page 2, lines 10-12.
As to claim 69, the claim requires 71-95 lipids in the shell. Mirkin teaches 50-200 phospholipids, as of Mirkin, page 2 lines 9-12. This overlaps with the required amount of 71-95. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 71, Mirkin teaches apolipoprotein A1, as of Mirkin, figure 4, reproduced above and page 2, lines 10-12.
As to claim 72, Mirkin teaches a nanostructure free of apolipoprotein, as of Mirkin, figure 9A, reproduced above.
As to claim 73, Mirkin teaches crosslinking the plurality of components on the nanoparticle surface, as of Mirkin, page 4, first line, as well as the paragraph bridging pages 3-4. As best understood by the examiner, these components would have been lipids (e.g. of the lipid bilayer), as of Mirkin, abstract. As such, the skilled artisan would have been motivated to have crosslinked the lipids on the surface of the particle of Mirkin.

As to claim 75, for the purposes of examination under prior art, a zwitterionic lipid comprising both a positively charged group and a negatively charged group would have read on the required organic material containing positively charged head groups. Mirkin teaches L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B), as of Mirkin, page 42, Example 1, lines 20-30. The phosphatidylethanolamine and phosphatidylcholine would have had positively charged groups at neutral pH. The fact that these lipids would have also contained negatively charged groups in addition to the positively charged groups does not detract from the fact that these lipids contain positively charged groups.
As to claim 76, Mirkin teaches a 1:1 ratio of 1,2-dipalmitoyl-.m-glycero-3-phosphothioethanol (SH-lipid, FIG. 3A) and L-alpha phosphatidylethanolamine or L-alpha phosphatidylcholine (N+-lipid, FIG. 3B). As best understood by the examiner, the phosphatidylethanolamine and phosphatidylcholine lipids are zwitterionic and contain a positive charge. As such, the above example appears to indicate that 50% of the lipids are phosphatidylethanolamine or phosphatidylcholine, and therefore, 50% of the lipids are positively charged.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 57-69 and 71-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 8,323,686. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method for sequestering cholesterol in a subject. This method comprises administering to the subject a nanoparticle consisting essentially of an inorganic core and a lipid shell, wherein said nanoparticle is capable of sequestering apolipoprotein in vivo.
 The conflicting claims are drawn to a composition comprising an inner core, a lipid shell, which appears as if it binds to apolipoprotein.
The instant and conflicting claims differ because the instant claims are drawn to a method of sequestering cholesterol by administration of a composition, whereas the conflicting claims are drawn to the composition itself. Nevertheless, conflicting claim 2 recites the following.

    PNG
    media_image8.png
    201
    423
    media_image8.png
    Greyscale

.

Claims 57-69 and 71-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,532,948. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a method for sequestering cholesterol in a subject. This method comprises administering to the subject a nanoparticle consisting essentially of an inorganic core and a lipid shell, wherein said nanoparticle is capable of sequestering apolipoprotein in vivo.
The conflicting claims are drawn to a method for preventing, treating, or managing a disorder comprising administering to a subject a composition comprising a structure comprising a nanostructure core comprising an inorganic material; a shell comprising a lipid bilayer surrounding and attached to the nanostructure core.
The instant and conflicting claims differ because the conflicting claims require preventing, treating, or managing a disorder, whereas the instant claims are drawn to a 


Additional Relevant References
As additional relevant references, the examiner cites Mirkin et al. (US 2009/0324706 A1) and Thaxton et al. (US 2013/0034599 A1). These references have disclosures similar to that of Mirkin et al. (WO 2009/131704 A2), over which the instant claims were rejected above. Nevertheless, the examiner has not rejected the instant claims over these references, as their disclosures are similar to that of Mirkin et al. (WO 2009/131704 A2). Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03.


Close Reference – No Double Patenting Rejection
US Patent 9,216,155: As a relevant reference, the examiner cites US Patent 9,216,155. This patent has overlapping inventors with the instant application. Claim 1 of the ‘155 patent has been reproduced below.

    PNG
    media_image9.png
    367
    443
    media_image9.png
    Greyscale

No double patenting rejection over the claims of the ‘155 patent have been written for at least the following reasons.
The claims of the ‘155 patent appear to be drawn to a method of delivering a composition to a subject. The composition being delivered appears to have a structure similar to the composition being delivered in the instant claims, with the following exception: in the composition delivered in the method of the ‘155 patent, the lipid shell is attached to an oligonucleotide. Such an oligonucleotide is not recited by the instant claims. As best understood by the examiner, such an oligonucleotide is excluded by the method of the instant claims in view of the “consisting essentially of” language. This is because, in the method of the claims of the ‘155 patent, the basic and novel characteristics of the claimed method appear to relate to delivery of an oligonucleotide. However, the basic and novel characteristics of the instantly claimed method do not relate to delivery of an oligonucleotide.
US Patent 10,568,898: Similarly, the examiner cites US Patent 10,568,898, which has overlapping inventors with the instant application. Claim 1 of the ‘898 patent has been reproduced below.

    PNG
    media_image10.png
    357
    472
    media_image10.png
    Greyscale

The above-reproduced claim has a therapeutic agent attached to the shell. Such a therapeutic agent may be a chemotherapeutic, as well as other types of therapeutic agents, as of claim 13 of the ‘898 patent. As best understood by the examiner, such an oligonucleotide is excluded by the method of the instant claims in view of the “consisting essentially of” language. This is because, in the method of the claims of the ‘898 patent claims, the basic and novel characteristics of the claimed method appear to relate to delivery of a therapeutic agent and treatment of the disease that the therapeutic agent was designed to treat. However, the basic and novel characteristics of the instantly claimed method do not relate to delivery of a therapeutic agent.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612